Title: John H. Cocke to Thomas Jefferson, 19 April 1814
From: Cocke, John Hartwell
To: Jefferson, Thomas


          Dear sir, Bremo April 19. 1814
          I send herewith the Horse mentioned to you by Mr Patterson & your grandson Mr T. J. Randolph He answers the description they have given of his qualities as a Carriage & riding Horse. I have driven him chiefly in double Harness—he has been seldom in a gig but when tried
			 performed very well & I am sure from his docile character may be trusted without risk.
			 You are at liberty to take him on your journey to Bedford and return him when you get back if you find that he does not suit you—
          He has been occasionally subject to a spasmodic affection something like the Thumps—which I once thought alarming—but am now induced to beleive that it is nothing more than Hickup, as it always succeeds a hearty meal or draught of water.
          As to payment for the Horse, the arrangement you mention is perfectly satisfactory—I only regret that you permitted any considerations on this score to prevent your sending for him as soon as you wanted him. Yours with much Esteem & respect
          Jno H. Cocke
        